PER CURIAM.
On November 14, 1994, the Honorable Gerald Klein, Dade County court judge, was appointed by this court as a commissioner to take testimony and make findings and recommendations as to whether Leon Rolle, Esquire, should be disciplined by way of determination that he is in contempt of this Court for:
1. failing to obey this court’s order of October 5, 1994, directing him to furnish petitioner with any requested documents in his possession;
2. failing to respond to this court’s order of October 13, 1994, directing him to disclose his compliance with this court’s order of October 5, 1994.
In a report submitted December 7, 1994, pursuant to that assignment, Judge Klein rendered the following conclusion:
Leon Rolle has been negligent in the above styled case, though there are some mitigating factors.

RECOMMENDATION

Your Commissioner recommends that Leon Rolle be found in contempt of the *561Third District Court of Appeal of Florida, and that he be fined an amount of money to be determined by the Court, and in addition that he be required to reimburse the Court for the reporters fee of $113.00.
The court has carefully reviewed the report and concludes that Judge Klein’s recommendations are fully justified by the evidence. Furthermore, this is Leon Rolle’s second disciplinary proceeding before this court, the first resulting from similar behavior of violating court orders issued in case number 93-00849, and resulting in a fine of $250.00. Mr. Rolle’s behavior demonstrates a lack of professionalism which can only lessen the authority and dignity of this court, and impede the judiciary process. Accordingly, IT IS ORDERED that Leon Rolle show cause in ten (10) days the following:
1) why he should not be fined in the amount of $500.00 to be paid directly to the clerk of this court in accordance with the commissioner’s recommendation, and,
2) why he should not pay the court reporter fee of $113.00 directly to A.J. Reporting Service, Inc. in accordance with the commissioner’s recommendation.